Citation Nr: 9914964	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
neuropathy and radiculopathy as a result of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to 
June 1969.  This is an appeal from a March 1997 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
St. Louis, Missouri, which denied entitlement to service 
connection for peripheral neuropathy, neuropathy and 
radiculopathy as a result of exposure to herbicides.  

The record reflects that in a February 1997 rating action the 
regional office denied entitlement to service connection for 
lumbar and cervical disc herniations as a result of exposure 
to herbicides.  The veteran submitted a notice of 
disagreement with the decision and was sent a statement of 
the case on those questions in March 1997.  However, in a 
March 1997 substantive appeal, he indicated that he did not 
question those decisions.  He later indicated that he agreed 
with the denial of service connection for those conditions 
and that his only appeal involved the issue of entitlement to 
service connection for peripheral neuropathy.  Accordingly, 
the issues of service connection for lumbar and cervical disc 
herniations as a result of exposure to herbicides are not in 
an appellate status.  


FINDING OF FACT

The claims for service connection for peripheral neuropathy, 
neuropathy and radiculopathy as a result of exposure to Agent 
Orange in service are not plausible.


CONCLUSION OF LAW

The claims for service connection for peripheral neuropathy, 
neuropathy and radiculopathy as a result of exposure to Agent 
Orange in service, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If the veteran has not presented well-grounded claims, his 
appeal must fail and there is no duty to assist him further 
in the development of the claims because such additional 
development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  As will be 
explained below, the Board finds that the claims are not well 
grounded.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The veteran's service medical records, including the report 
of his physical examination for separation from service, 
reflect no complaints or findings regarding peripheral 
neuropathy, neuropathy and radiculopathy.  

The veteran's initial claim for VA disability benefits was 
submitted in January 1971.  He referred to a skin condition, 
ear disability and back disability.  

When the veteran was examined by the VA in May 1971 his 
complaints included low back pain, skin disease, and ringing 
and aching of his left ear.  On orthopedic examination it was 
indicated that the veteran's back pain did not radiate and 
there were no associated paraesthesias.  An impression was 
made of low back pain by history with no positive physical 
findings on the examination.  There was no indication of 
peripheral neuropathy, neuropathy and radiculopathy on the 
examination.  

In a June 1971 rating action service connection was 
established for a high frequency hearing loss and tinnitus.  

In January 1997 the veteran indicated that he had received 
back operations in 1982-1983 at St. Luke's Hospital and that 
a diagnosis of ruptured disc had been made.  He reported that 
in 1992 he had been diagnosed as having a ruptured disc in 
the cervical region.  

The regional office thereafter received a number of private 
medical records.  Those included a report of the veteran's 
hospitalization at the St. Luke's Hospital during July and 
August 1980 when a bulging disc was noted at L4-L5.  He 
underwent a lumbar myelogram and a partial hemilaminectomy 
and diskectomy on the left.  The discharge diagnosis was L4-
L5 and L5-S1 herniated discs.  

The veteran was again treated at the St. Luke's Hospital 
during October and November 1980 when a lumbar myelogram 
showed findings at L4-L5 compatible with a herniated disc.  
He underwent an L4-L5 partial hemilaminectomy and diskectomy.  
Neurologic examination showed full motor functions.  The 
sensory examination showed a slight decrease to pinprick 
along the L5 dermatone on the left.  The veteran was again 
hospitalized at the St. Luke's Hospital in November 1981 for 
chronic low back pain syndrome and radiculopathy.  

The veteran was hospitalized at the St. Luke's Hospital in 
August 1983.  It was indicated that he had reinjured his back 
at work while lifting about 60 to 70 pounds.  Various 
findings were recorded on physical examination.  Sensory 
examination showed diffuse hypesthesia of the left lower 
extremity.  Reflexes were active and symmetrical except at 
the ankle jerks where the left ankle jerk was absent and the 
right ankle jerk was active.  An impression was made of 
chronic low back and left lower extremity pain with an acute 
exacerbation.  

The veteran was hospitalized at the St. Mary Hospital in 
March 1992 for anxiety.  Physical examination while 
hospitalized did not reflect any motor or sensory deficits.

The veteran was hospitalized at the Columbia Regional 
Hospital in July 1992 with a complaint of increasing pain in 
the left upper extremity radiating down to his fingertips.  
It was indicated that this had been gradual and progressive 
in onset with no history of a specific injury.  Various 
findings were recorded on neurological examination.  It was 
indicated that sensation was intact in all modalities with 
the exception of a diminished appreciation of pinprick, light 
touch and two-point discrimination in the C-7 root 
distribution of the left upper extremity.  Deep tendon 
reflexes were two plus and symmetrical with the exception of 
the left triceps jerk which was trace to one plus.  An 
impression was made of C-7 radiculopathy, probably on a 
cervical intraspinal basis, either a disc herniation or more 
likely spondylitic defect.  

In March 1997 the veteran submitted excerpts from a medical 
publication defining peripheral neuropathy and radiculopathy.  

As noted previously, the veteran's service medical records, 
including the report of his physical examination from 
separation from service, do not reflect the presence of 
peripheral neuropathy, neuropathy or radiculopathy.  None of 
those conditions was shown when he was examined by the VA in 
May 1971.  Sensory deficits, including diminished sensation 
and radiculopathy were initially medically demonstrated 
during the veteran's periods of hospitalization for lumbar 
herniated intervertebral disc in 1980 and for a cervical 
spine problem in July 1992.  Those occasions were many years 
following the veteran's separation from military service.  
The veteran has maintained, however, that the peripheral 
neuropathy, neuropathy and radiculopathy were caused by 
exposure to Agent Orange in service.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including acute and subacute peripheral 
neuropathy even though there is no record of such disease 
during service.  38 C.F.R. §§ 3.307, 3.309.  A veteran who, 
during active military, naval or air service served in the 
Republic of Vietnam during the Vietnam Era and has a disease 
listed under 38 C.F.R. § 3.309 shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307.  

For purposes of 38 C.F.R. § 3.309, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  In this case, the veteran's service records 
reflect that he served in Vietnam during his active military 
service and he is presumed to have been exposed to Agent 
Orange.  However, as noted previously, peripheral neuropathy, 
neuropathy and radiculopathy were initially manifested many 
years following his separation from military service.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  While the 
veteran is certainly capable of providing testimony relating 
to exposure to Agent Orange, a lay person is generally not 
capable of providing an opinion concerning matters requiring 
medical knowledge, such as medical diagnosis or a 
relationship between any disability and an incident which 
occurred in service.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the veteran has not submitted any medical 
evidence, opinion or other independent evidence which 
supports his claim for service connection for the claimed 
disorders.  There is no indication of any medical link 
between his current peripheral neuropathy, neuropathy and 
radiculopathy and his military service.  The veteran's 
current peripheral neuropathy and neuropathy does not meet 
the definition of the regulation for service connection on a 
presumptive basis, that is, the peripheral neuropathy has not 
been shown to be acute and subacute neuropathy manifested 
within a short time of exposure to herbicides.  Given the 
evidence that is of record, the claims for service connection 
for peripheral neuropathy, neuropathy and radiculopathy may 
not be considered well grounded, and since the claims are not 
well grounded, they must be denied.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

Although the Board has considered and disposed of the 
veteran's claims for service connection for peripheral 
neuropathy, neuropathy and radiculopathy on a ground 
different from that of the regional office, that is, whether 
the claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claims were well grounded, the regional office afforded the 
veteran greater consideration than the claims warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claims are well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. OP. 16-92, 57 Fed. Reg. 49, 747 
(1992).  To submit well-grounded claims the veteran would 
need to offer competent evidence, such as a medical opinion, 
that there is a relationship between the claimed conditions 
and exposure to Agent Orange.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for peripheral neuropathy, 
neuropathy and radiculopathy as a result of exposure to Agent 
Orange is not established.  The appeal is denied.  

		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals




 

